DEFA14A PROXY STATEMENT PURSUANT TO SECTION 14 (a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant [X] Filed by a Party other than the [_] Registrant Check the appropriate box: [_] Preliminary Proxy Statement [_] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [_ ] Definitive Proxy Statement [X] Definitive Additional Materials [_] Soliciting Materials under Rule 14a-12 Dreyfus BASIC Money Market Fund, Inc. Dreyfus Municipal Funds, Inc. Dreyfus BASIC U.S. Government Money Market Fund Dreyfus Cash Management Dreyfus Cash Management Plus, Inc. Dreyfus Connecticut Municipal Money Market Fund, Inc. Dreyfus Government Cash Management Funds Dreyfus Institutional Preferred Money Market Funds Dreyfus Liquid Assets, Inc. Dreyfus Massachusetts Municipal Money Market Fund Dreyfus Money Market Instruments, Inc. Dreyfus Municipal Cash Management Plus Dreyfus Municipal Money Market Fund, Inc. Dreyfus New York AMT-Free Municipal Money Market Fund Dreyfus New York Municipal Cash Management Dreyfus New Jersey Municipal Money Market Fund, Inc. Dreyfus 100% U.S. Treasury Money Market Fund Dreyfus Pennsylvania Municipal Money Market Fund Dreyfus Tax Exempt Cash Management Funds Dreyfus Treasury & Agency Cash Management Dreyfus Treasury Prime Cash Management Dreyfus Variable Investment Fund General Money Market Fund, Inc. General Government Securities Money Market Funds, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: Proposed maximum aggregate value of transaction: Total Fee Paid: [_] Fee paid previously with preliminary materials. [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0- 11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: IMPORTANT NOTICE Your Proxy Vote is Critical Enclosed you will find proxy materials relating to the Special Meetings of Stockholders to be held on November 16, 2009. If you are a stockholder in the Dreyfus Liquid Assets, Inc. or the Dreyfus Worldwide Dollar Money Market Fund, Inc. , you may have received an earlier proxy package for the Special Joint Meeting of Stockholders to be held on October 9, 2009. Please be aware that the enclosed proxy material is unrelated to the October 9, 2009 Special Joint Meeting of Stockholders but rather is for a separate meeting and requires your attention. Please vote your proxy as soon as possible. Thank you in advance for your prompt attention to this very important matter. S49482 IMPORTANT NOTICE Your Proxy Vote is Critical Enclosed you will find proxy materials relating to the Special Meetings of Stockholders to be held on November 16, 2009. If you are a stockholder in the Dreyfus Liquid Assets, Inc. or the Dreyfus Worldwide Dollar Money Market Fund, Inc. , you may have received an earlier proxy package for the Special Joint Meeting of Stockholders to be held on October 9, 2009. Please be aware that the enclosed proxy material is unrelated to the October 9, 2009 Special Joint Meeting of Stockholders but rather is for a separate meeting and requires your attention. Please vote your proxy as soon as possible. Thank you in advance for your prompt attention to this very important matter. S49482
